Lamar, Justice.
This cause came on to be heard upon a motion to quash execution issued herein, and to set aside the levy under execution, for reasons on file, and after notice to parties interested, and was argued by Messrs. If. K. Foster and B. M. Miller, attorneys for movers, and Mr. J. M. Barrs, attorney for plaintiff; whereupon, the court being of opinion that, under the law of the United States relating to the sales of property taken under execution in common-law cases pending in this court, and particularly where required by the defendant in execution, the sales of lands seized under execution should be made at the door of the court-house in the county in which the lands are situated, it is ordered that the advertisement made by the marshal in this case of property seized in Volusia county, state of Florida, be, and the same is hereby, quashed, and that the marshal proceed under the execution in his hands in this case to advertise and sell the property seized according to law, unless otherwise restrained by orders from this court.